 



Exhibit 10.2

PERFORMANCE ACCELERATED STOCK OPTION AGREEMENT

UNDER
PINNACLE WEST CAPITAL CORPORATION 2002
LONG-TERM INCENTIVE PLAN

     THIS AWARD AGREEMENT is made and entered into as of                      
(the “Date of Grant”), by and between Pinnacle West Capital Corporation (the
“Company”), and «Name» (“Employee”).

BACKGROUND



A.   The Board of Directors of the Company (the “Board of Directors”) has
adopted, and the Company’s shareholders have approved, the Pinnacle West Capital
Corporation 2002 Long-Term Incentive Plan (the “Plan”), pursuant to which
options to purchase             shares of the common stock of the Company may be
granted to employees of the Company and its subsidiaries and to certain other
individuals.   B.   The Company desires to grant to Employee the option to
purchase certain shares of its stock under the terms of the Plan.   C.  
Pursuant to the Plan, the Company and Employee agree as follows:

AGREEMENT



1.   Grant of Option. Pursuant to action of the Committee, which was taken on
the Date of Grant, the Company grants to Employee the option (the “Option”) to
purchase all or any part of «Shares» shares of the Company’s Common Stock. This
Option is not intended as, nor will it be treated as, an incentive stock option
under Section 422 of the Code.   2.   Grant Subject to Plan. This Option is
granted under and is expressly subject to, all the terms and provisions of the
Plan, which terms are incorporated herein by reference, and this Award
Agreement. The Committee referred to in Section 4 of the Plan (“Committee”) has
been appointed by the Board of Directors, and designated by it, as the Committee
to make grants of options.   3.   Purchase Price. The price at which Employee
will be entitled to purchase the Common Stock covered by the Option will be
$           per share.   4.   Vesting of Option. The Option will vest and become
exercisable as follows:



(a)   On or after the first anniversary of the Date of Grant, or
                     , Employee may purchase up to one-third (1/3) of the total
number of shares of Common Stock subject to this Option.   (b)   On or after the
second anniversary of the Date of Grant, or                      , Employee may
purchase up to an additional one-third (1/3) of the total number of shares of
Common Stock subject to this Option; provided, however, that if the Company has
achieved the “First Year Target” (as defined in Section 5(a) below), Employee
may purchase the shares of Common Stock described in this Section 4(b) on or
after the date which is eighteen months after the Date of Grant, or
                     .   (c)   On or after the third anniversary of the Date of
Grant, or                      , Employee may purchase up to an additional
one-third (1/3) of the total number of shares of Common Stock subject to this
Option; provided, however, that:

 



--------------------------------------------------------------------------------



 



Page 2
Performance Accelerated Stock Option



(i)   If the Company has achieved the First Year Target or the “Second Year
Target” (as defined in Section 5(b) below), Employee may purchase the shares of
Common Stock described in this Section 4(c) on or after the date which is thirty
months after the Date of Grant, or                      ; and   (ii)   If the
Company has achieved the First Year Target and the Second Year Target, Employee
may purchase the shares of Common Stock described in this Section 4(c) on or
after the second anniversary of the Date of Grant, or                      .



(d)   Notwithstanding the foregoing, upon a Change of Control (as herein after
defined) Employee may purchase 100% of the number of shares subject to this
Option.   (e)   If any Option vesting date is not a business day on which the
New York Stock Exchange (“NYSE”) is open, such vesting date will be deemed to be
the next succeeding business day on which the NYSE is open. In no event will
this Option be re-priced, or deemed to be re-priced, as a result of any
acceleration of vesting periods, as described in this Section 4.   (f)  
Attachment A provides generic examples of the operation of a performance
accelerated stock option.



5.   Targets.



(a)   First Year Target. For purposes of this Award Agreement, the Company will
have achieved the “First Year Target” if its “Earnings Per Share Growth” (as
defined in Section 5(c)) equals or exceeds the Earnings Per Share Growth of the
S&P Electric Utilities Index for the fiscal year which includes the Date of
Grant, or 200   .   (b)   Second Year Target. For purposes of this Award
Agreement, the Company will have achieved the “Second Year Target” if its
Earnings Per Share Growth equals or exceeds the Earnings Per Share Growth of the
S&P Electric Utilities Index for the fiscal year immediately following the
fiscal year which includes the Date of Grant, or 200   .   (c)   Earnings Per
Share Growth.



(i)   “Earnings Per Share Growth” for a given fiscal year is the percentage
increase, if any, of the Company’s earnings per share from continuing
operations, on a fully-diluted basis, as of the end of the relevant fiscal year,
over the earnings per share from continuing operations, on a fully-diluted
basis, as of the end of the immediately preceding fiscal year. For purposes of
calculating “Earnings Per Share Growth,” SunCor Development Company’s earnings
from discontinued operations will be considered earnings from continuing
operations for each fiscal year.   (ii)   The “Earnings Per Share Growth of the
S&P Electric Utilities Index” for a given Fiscal Year is the percentage
increase, if any, of the S&P Electric Utilities Index earnings per share, as of
the end of the relevant fiscal year, over the earnings per share as of the end
of the immediately preceding fiscal year. The Earnings Per Share Growth of the
S&P Electric Utilities Index will be determined using the S&P Compustat system.
The S&P Electric Utilities Index earnings per share is a weighted average number
provided in the S&P Compustat system. If the S&P Compustat system is no longer
in use, the Committee will replace it with the most comparable third party data
system then in use. If the S&P Electric Utilities Index is discontinued, the S&P
comparable replacement index for the sector will be used for computing Earnings
Per Share Growth of the S&P Electric Utilities Index. If S&P no longer computes
an index for the electric utility sector, the Committee shall

 



--------------------------------------------------------------------------------



 



Page 3
Performance Accelerated Stock Option

select the most comparable index then in use for the sector comparison. In
addition, if the sector comparison is no longer representative of the Company’s
industry or business, the Committee shall replace the index with the most
representative index then in use.



(iii)   All results will be verified by the Company’s independent auditors using
generally accepted accounting principles, consistently applied.



6.   Term of Option. This Option will be in full force and effect for a period
of ten (10) years from the Date of Grant, through and including the close of
business of the Company on                      ; however, this Option will
terminate earlier upon the occurrence of the events described in this Section 6,
with no continuation of vesting.



(a)   Termination-General. Any vested Option will terminate and be of no further
force and effect ninety (90) days after the date that Employee is no longer
actively employed by the Company or any of its subsidiaries (the “Termination
Date”) unless:



(i)   The Termination Date results from Employee’s Retirement, in which case
this Option will terminate at the time described in Section 6(b) below;   (ii)  
The Termination Date results from Employee’s Disability, in which case this
Option will terminate at the time described in Section 6(c) below; or   (iii)  
The Termination Date results from Employee’s death, in which case this Option
will terminate at the time described in Section 6(d) below.



(b)   Retirement of Employee. If the Termination Date results from Employee’s
“Retirement” (as hereinafter defined), any vested Option will terminate fifteen
(15) months after the Termination Date. Any options that have not vested will
expire upon Retirement. If Employee’s Retirement occurs on or after Employee’s
60th birthday, this Option will also become fully vested, to the extent not
already fully vested.   (c)   Disability of Employee. If the Termination Date
results from Employee’s “Disability” (as hereinafter defined), any vested Option
will terminate fifteen (15) months after the Termination Date. If the
Termination Date results from Employee’s Disability, and Employee dies within
one (1) year of the Termination Date, this Option may be exercised, to the
extent that Employee was entitled to exercise it at the date of Employee’s
death, by a legatee or legatees of Employee under Employee’s last will, or by
Employee’s personal representatives or distributees (or by a transferee under
Section 9), at any time within a period of fifteen (15) months after Employee’s
date of death.   (d)   Death of Employee. If the Termination Date results from
Employee’s death, any vested Option may be exercised, to the extent that
Employee was entitled to exercise it at the date of Employee’s death, by a
legatee or legatees of Employee under Employee’s last will, or by Employee’s
personal representatives or distributees (or by a transferee under Section 9),
at any time within a period of fifteen (15) months after the Termination Date.
If Employee dies within ninety (90) days of Employee’s Termination Date, this
Option may be exercised, to the extent that Employee was entitled to exercise it
at the date of Employee’s death, by a legatee or legatees of Employee under
Employee’s last will, or by Employee’s personal representatives or distributees
(or by a transferee under Section 9), at any time within a period of fifteen
(15) months after Employee’s date of death.

 



--------------------------------------------------------------------------------



 



Page 4
Performance Accelerated Stock Option



(e)   Notwithstanding the foregoing, (i) except as otherwise provided in Section
6(b) above, this Option will cease vesting as of the Termination Date and
(ii) in no event may this Option be exercised after the tenth (10th) anniversary
of the Date of Grant.



7.   Option Exercise.



(a)   Notice to Company of Option Exercise. Employee may exercise this Option,
in whole or in part, by providing written notice to the Company, accompanied by
payment of the Option purchase price, as set forth below.   (b)   Payment of
Option Purchase Price. The price at which shares of Common Stock may be
purchased under this Option will be paid in full in cash at the time of exercise
or, if permitted by the Committee, by means of tendering Common Stock or
surrendering another Award (as defined in the Plan), or any combination thereof,
on such terms and conditions as the Committee deems appropriate. In addition,
Employee may effect a “cashless exercise” of this Option in which all or a
portion of the shares subject to this Option are sold through a broker and a
portion of the proceeds to cover the exercise price is paid to the Company.



8.   Tax Withholding. Employee must pay, or make arrangements acceptable to the
Company for the payment of, any and all federal, state, and local tax
withholding that in the opinion of the Company is required by law. Unless
Employee satisfies any such tax withholding obligation by paying the amount in
cash or by check, the Company will withhold shares of Common Stock having a Fair
Market Value on the date of withholding equal to the tax withholding obligation.
  9.   Non-Transferability. Neither this Option nor any rights under this Award
Agreement may be assigned, transferred or in any manner encumbered except by
will or the laws of descent and distribution, and any attempted assignment,
transfer, mortgage, pledge or encumbrance, except as herein authorized, will be
void and of no effect. This Option may be exercised during Employee’s lifetime
only by Employee. Notwithstanding the foregoing, this Option may be transferred
by gift or otherwise to a member of Employee’s immediate family and/or trusts
whose beneficiaries are members of Employee’s immediate family, or to such other
persons or entities as may be approved by the Committee.   10.   Definitions:
Copy of Plan and Plan Prospectus.       For the purposes of this Award
Agreement, the following terms shall have the following meanings:



(a)   “Change of Control” shall mean a Change of Control as defined in the
KEESA.   (b)   “Disability” shall mean a period of disability during which
Employee qualifies for benefits under Employee’s employer’s long-term disability
plan, or, if Employee does not participate in such a plan, a period of
disability during which Employee would have qualified for benefits under such a
plan, as determined by the Committee, had Employee been a participant in such a
plan. The Committee may require such medical or other evidence, as it deems
necessary to judge the nature of Employee’s condition.   (c)   “KEESA” means the
Key Executive Employment and Severance Agreement, as the same may be amended
from time to time.

 



--------------------------------------------------------------------------------



 



Page 5
Performance Accelerated Stock Option



(d)   “Retirement” means a termination of employment under which Employee is
immediately eligible to receive payments under the Company’s qualified pension
plan.       To the extent not specifically defined in this Award Agreement, all
capitalized terms used in this Award Agreement will have the same meanings
ascribed to them in the Plan. By signing this Award Agreement, Employee
acknowledges receipt of a copy of the Plan and the related Plan Prospectus.



11.   Choice of Law. This Award Agreement will be governed by the laws of the
State of Arizona, excluding any conflicts or choice of law rule or principle
that might otherwise refer construction or interpretation of this Agreement to
another jurisdiction.

An authorized representative of the Company has signed this Award Agreement, and
Employee has signed this Award Agreement to evidence Employee’s acceptance of
the Option on the terms specified in this Award Agreement, all as of the Date of
Grant.

     

  PINNACLE WEST CAPITAL CORPORATION
 
   

  By:                                      
 
   

  Its: Vice President and Treasurer
 
   

                                        

  Employee

 



--------------------------------------------------------------------------------



 



Page 6
Performance Accelerated Stock Option

Attachment A

Generic Example
(Performance Accelerated Stock Option)

Assumption:

On February 17, 2004, Employee is granted an Option to purchase 750 shares of
Common Stock. Unless accelerated, the option will vest in 1/3 increments over 3
separate 12-month periods:



•   250 shares will vest on February 17, 2005;   •   250 shares will vest on
February 17, 2006; and   •   250 shares will vest on February 17, 2007.

Scenario #1:



•   The Company’s Earnings Per Share Growth for fiscal year 2004 is greater than
the Earnings Per Share Growth of the S&P Electric Utilities Index for fiscal
year 2004. (The First Year Target is met.)       •   The Company’s Earnings Per
Share Growth for fiscal year 2005 is greater than the Earnings Per Share Growth
of the S&P Electric Utilities Index for fiscal year 2005. (The Second Year
Target is met.)

     Vesting of Options under Scenario # 1:



•   1/3 of the Option (250 shares) vests on February 17, 2005.   •   Based on
the achievement of the First Year Target, the remaining Options vest on August
17, 2005 and August 17, 2006 (the achievement of the First Year Target
accelerates the standard vesting period by 6 months).   •   Based on the
achievement of the Second Year Target, the remaining Options vest on
February 17, 2006 (the achievement of the Second Year Target accelerates the
vesting period by another 6 months).

Scenario #2:



•   The Company’s Earnings Per Share Growth for fiscal year 2004 is greater than
the Earnings Per Share Growth of the S&P Electric Utilities Index for fiscal
year 2004. (The First Year Target is met.)   •   The Company’s Earnings Per
Share Growth for Fiscal Year 2005 is less than the Earnings Per Share Growth of
the S&P Electric Utilities Index for fiscal year 2005. (The Second Year Target
is not met.)

     Vesting of Options Under Scenario #2:



•   1/3 of the Option (250 shares) vests on February 17, 2005.   •   Based on
the achievement of the First Year Target, the remaining Options vest on
August 17, 2005 and August 17, 2006 (the achievement of the First Year Target
accelerates the standard vesting period by 6 months.)   •   Based on the failure
to achieve the Second Year Target, the remaining Options vest on August 17, 2006
(the failure to achieve the Second Year Target results in the remaining standard
vesting period for the final 250 shares.)

 



--------------------------------------------------------------------------------



 



Page 7
Performance Accelerated Stock Option

Scenario #3:



•   The Company’s Earnings Per Share Growth for fiscal year 2004 is less than
the Earnings Per Share Growth of the S&P Electric Utilities Index for fiscal
year 2004. (The First Year Target is not met.)   •   The Company’s Earnings Per
Share Growth for fiscal year 2005 is greater than the Earnings Per Share Growth
of the S&P Electric Utilities Index for fiscal year 2005. (The Second Year
Target is met.)

Vesting of Options Under Scenario #3:



•   1/3 of the Option (250 shares) vests on February 17, 2005.   •   Based on
the failure to achieve the First Year Target, the remaining Options vests on
February 17, 2006 and February 17, 2007 (the failure to achieve the First Year
Target results in a standard vesting period).   •   Based on the achievement of
the Second Year Target, the remaining Options (the final 250 shares) vest on
August 17, 2006 (the achievement of the Second Year Target accelerates the
standard vesting period and February 17, 2007 vesting date by 6 months).

 